DETAILED ACTION
This communication is responsive to the application, filed April 15, 2021.  Claims 1-20 are pending in this application.

Examined under the first inventor to file provisions of the AIA 
The present application was filed on April 15, 2021 which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  claim 1 recites “the first difference”.  Claim 1 should recite “a first difference”.  Claim 4 recites “the multiple programmed data states”.  Claim 4 should recite “multiple programmed data states”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2022/0230692 A1) in view of Chiang et al. (US 2021/0343351 A1).

As per claim 1:  An apparatus, comprising: 
a control circuit configured to connect to a set of memory cells and program the set of memory cells to a plurality of programmed data states, the set of memory cells comprise memory cells connected to a first word line and memory cells connected to a second word line; 
Jiang discloses [0014] separating a block of memory cells into one or more word line groups.  The memory cells associated with a word line are configured to be programmed to multiple states (plurality of programmed data states).
in a program operation involving the first word line, the control circuit is configured to perform a plurality of program-verify loops until the memory cells connected to the first word line are programmed to the plurality of programmed data states; 
Jiang discloses [0014] the memory cells associated with a word line are configured to be programmed to multiple states according to program-verify loops in response to a write operation to the word line.
in a program operation involving the second word line, the control circuit is configured to perform a plurality of program-verify loops until the memory cells connected to the second word line are programmed to the plurality of programmed data states; 
Jiang discloses [0014] the memory cells associated with a word line are configured to be programmed to multiple states according to program-verify loops in response to a write operation to the word line.  It is clear from the teachings of Jiang that one or more word lines can be programmed to multiple states according to program-verify loops in response to a write operation to the word line (one or more word lines).
for at least one comparison data state of the plurality of programmed data states, the control circuit is configured to determine a difference between a number of program-verify loops used to program memory cells connected to the first word line to the comparison data state and a number of program-verify loops used to program memory cells connected to the second word line to the comparison data state; and 
the control circuit is configured to determine whether a defect is present in the set of memory cells based on whether the first difference exceeds a respective threshold for the at least one comparison data state.  
Jiang discloses [0095] the counter circuit is configured to count loops in the program-verify loops.  The comparison circuit is configured to compare the total number of turn-on memory cells of a state to a threshold.  When the total number of turn-on memory cells is equal or larger than the threshold, the comparison circuit can cause the counted number of loops by the second counter circuit to be stored as a verification start loop of the state in the memory in associated with a word line group.  Jiang discloses comparing data states of the plurality of programmed data states, but fails to explicitly disclose determining whether a defect is present in the set of memory cells based on exceeding a threshold.  Chiang discloses a similar system, which further teaches [0018] the comparison result is provided to a controller which can identify a defect of the selected wordline in response to the comparison result satisfying a threshold condition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jiang with that of Chiang.  One would have been motivated to identify a defect in the set of memory cells because it allows to identify leakage current in the memory cells [Chiang; 0018].

As per claim 2:  The apparatus of claim 1, wherein: the control circuit is configured to determine that the defect is present when the first difference exceeds the respective threshold for a single comparison data state of the plurality of programmed data states.  
Jiang discloses [0065] comparing the total number of turn-on memory cells of state to a threshold.  In some examples, the threshold is a suitable number depending on error correction capability.

As per claim 3:  The apparatus of claim 1, wherein: the control circuit is configured to determine that the defect is present when the first difference exceeds the respective threshold for multiple comparison data states of the plurality of programmed data states.
Jiang discloses [0065] comparing the total number of turn-on memory cells of state to a threshold.  In some examples, the threshold is a suitable number depending on error correction capability.

As per claim 6:  The apparatus of claim 1, wherein: the first word line and the second word line are adjacent in a block.  
Chiang discloses [0016] detecting defects in two adjacent wordlines.

As per claim 7:  The apparatus of claim 1, wherein: the first word line and the second word line are separated by no more than three other word lines in a block.  
Chiang discloses [0016] detecting defects in two adjacent wordlines.

As per claim 8:  The apparatus of claim 1, wherein: the control circuit is configured to determine that the defect is present when the first difference exceeds the respective threshold for the at least one comparison data state, and when programming of the memory cells connected to the first word line and programming of the memory cells connected to the second word line are completed within an allowable number of program-verify loops.  
Jiang discloses [0005] the peripheral circuitry is configured to count a total number of turn-on memory cells of a state during the first program-verify loops, and determine a loop to be a verification start loop of the state when the total number of turn-on memory cells of the state at the loop satisfies a requirement.

As per claim 9:  The apparatus of claim 1, wherein: the first word line and the second word line are in a first block and a second block, respectively.
Jiang discloses [0061] in some examples, the word line groups can be block based.

As per claim 10:  The apparatus of claim 9, wherein: the set of memory cells comprise memory cells connected to a third word line; the third word line is in the first block; in a program operation involving the third word line, the control circuit is configured to perform a plurality of program-verify loops until the memory cells connected to the third word line are programmed to the plurality of programmed data states; for the at least one comparison data state of the plurality of programmed data states, the control circuit is configured to determine a second difference between a number of program-verify loops used to program memory cells connected to the first word line to the comparison data state, and a number of program-verify loops used to program memory cells connected to the third word line to the comparison data state; and the control circuit is configured to determine whether the defect is present based on whether the second difference exceeds a respective threshold for the at least one comparison data state.	
Jiang discloses [0095] the counter circuit is configured to count loops in the program-verify loops.  The comparison circuit is configured to compare the total number of turn-on memory cells of a state to a threshold.  When the total number of turn-on memory cells is equal or larger than the threshold, the comparison circuit can cause the counted number of loops by the second counter circuit to be stored as a verification start loop of the state in the memory in associated with a word line group.  Jiang discloses comparing data states of the plurality of programmed data states, but fails to explicitly disclose determining whether a defect is present in the set of memory cells based on exceeding a threshold.  Chiang discloses a similar system, which further teaches [0018] the comparison result is provided to a controller which can identify a defect of the selected wordline in response to the comparison result satisfying a threshold condition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jiang with that of Chiang.  One would have been motivated to identify a defect in the set of memory cells because it allows to identify leakage current in the memory cells [Chiang; 0018].

As per claims 11-13 and 15:  Although claims 11-13 and 15 are directed towards a method claim, they are rejected under the same rationale as the system claims 1-3 and 6-10 above.

As per claims 16-19:  Although claims 16-19 are directed towards a system claim, they are rejected under the same rationale as the system claims 1-3 and 6-10 above.

Allowable Subject Matter
Claims 4, 5, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
·         US 10,210,921 B1 – Hwang discloses the control logic may program selected memory cells by executing program-verify loops.  The pass/fail circuit verifies whether the memory cell have reached the desired target level or not.
·         US 20190392909 A1 – Yang discloses a controller configured to perform a program operation with interleaved program-verify loops to program memory cells in a same block.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIGAR P PATEL/Primary Examiner, Art Unit 2114